Citation Nr: 0618658	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  03-05 214A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left hip disorder 
claimed as secondary to service-connected low back disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee disorder to include as secondary to a service-
connected low back disorder.

3.  Entitlement to an evaluation in excess of 30 percent for 
service-connected residuals of fracture of lumbar spine with 
traumatic arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans 




WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to January 
1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that continued a 30 percent 
evaluation for residuals of fracture of the lumbar spine with 
traumatic arthritis and denied entitlement to service 
connection for a left hip condition and for a left knee 
condition.  

The veteran presented testimony at a personal hearing in 
March 2006 before the undersigned Veterans Law Judge.  A copy 
of the hearing transcript was attached to the claims file.

The issues of whether new and material evidence has been 
received to reopen a claim of entitlement for service 
connection of a left knee disorder and for an increased 
evaluation for service-connected low back disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.




FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that a left hip disorder was 
incurred in or aggravated by service, or is secondary to a 
service-connected low back disability, or that arthritis was 
diagnosed within one year after separation from service.


CONCLUSION OF LAW

A chronic acquired left hip disorder was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred therein, nor is it secondarily related to his 
service-connected back disorder.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.102, 
3.159, 3.303, 3.307, 3.309, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in November 2001, March 
2003, and May 2003; and a rating decision in February 2002.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (2006) 
(specifically declining to address harmless error doctrine); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in a 
May 2003 statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  In March 2006, the veteran wrote that he had no 
other information or evidence to substantiate his claim.  VA 
has also obtained a medical examination in relation to this 
claim.  Thus, the Board finds that VA has satisfied both the 
notice and duty to assist provisions of the law.




II.  Facts and analysis

In August 2001, the veteran filed a claim for entitlement to 
service connection for a left hip condition secondary to his 
service-connected back condition.  With his claim he 
submitted copies of VA outpatient treatment records.  

Service medical records are negative for any complaints, 
findings, or diagnosis of a left hip disorder.  When the 
veteran injured his low back in April 1944, he complained of 
pain in the left flank and there was tenderness over the left 
lumbar area.  The diagnosis was contusion of the left lumbar 
area.  At the time the veteran had sprained his left knee in 
June 1945, the records are negative for any mention of his 
left hip.  At his discharge examination in January 1946, his 
musculoskeletal system was clinically evaluated as normal.  

The veteran's initial claim received in February 1979 did not 
include a claim for a left hip injury.  An April 1979 private 
medical report notes that after considerable study various 
disorders were found, however, a left hip disorder was not 
included.
At a VA examination in August 1978 the veteran complained of 
a hip hurting but the report did not include a diagnosis of a 
left hip disorder.  He had been working in a coal mine 
regularly for less than 25 years.

At a VA examination in December 1979 the veteran complained 
of left hip pain, however, no left hip disorder was 
diagnosed.  In July 1980 the veteran complained of 
intermittent low back pain with left hip radiation.  

VA outpatient treatment records show that in September 2000, 
the veteran complained of exacerbation of chronic pain in the 
left hip after slipping, but not falling, while carrying 
vacation luggage the prior week.  An x-ray revealed minimal 
osteoarthritic degenerative changes involving the left hip 
joint.  No other significant bone abnormality was noted.

A September 2000 x-ray showed minimal osteoarthritic 
degenerative changes in the left hip joint.  In July 2001, 
the veteran complained of left hip and knee pain.  The 
assessment noted "[c]hronic arthralgias which may be related 
to military service".

A medical statement by a VA doctor dated in December 2001 
indicates that chronic knee and hip pain may be related to 
military service.  

At a VA examination in January 2002 the veteran related that 
his left hip had started bothering him approximately 20-22 
years earlier.  He had pain over the lateral aspect of the 
proximal hip which worsened with increasing activity and with 
direct palpation.  He denied ever having had an injection for 
this or having had other treatment for it.  An x-ray revealed 
mild degenerative changes of the left hip articular surface.  
The impression was left hip greater trochanteric bursitis.  
The examiner commented that the veteran's left hip problem 
was not DJD but rather greater trochanteric bursitis.  
Although the VA examiner first opined that this may or may 
not be related to his back or to the DJD of his left knee, in 
a February 2002 addendum, the VA examiner opined that the 
veteran's left hip condition was not as likely due to his 
back condition.  

Private medical evidence shows that at a first time 
evaluation in October 2002 the veteran related having back 
pain in the mid to lower lumbar region radiating toward the 
left buttocks primarily.  On examination the veteran 
indicated maximum pain in the mid to lower lumbar region 
radiating toward the left sacroiliac joint.  X-rays showed 
bilateral hips were intact with minimal evidence of 
degenerative changes.  The assessment was hip pain likely 
secondary to lumbar spine disease.  

The veteran was referred for pain management and on a January 
2003 examination of the back there was positive pain with 
right and left flexion at the hip.  The veteran reported 
lower back pain, left hip pain, and knee pain due to an 
accident occurred in the Army when he fell into a foxhole.  

VA outpatient treatment records show that in May 2002, 
February 2003, the assessment included hip degenerative 
disease that may be related to military service. 

When referred by his primary care physician in June 2005 for 
a private orthopedic opinion of his left lower extremity, 
primarily his knee, the veteran related having left hip pain 
for about 40 years after an injury in the war.  There were no 
findings or diagnosis regarding his left hip.  Private 
medical records received in August, September, and November 
2005 relate to other medical disorders.  A June 2004 private 
x-ray study of the lumbar spine revealed extensive 
degenerative arthritic changes of the facet joints with 
multiple levels of degenerative disc disease to a severe 
degree; mild levoscoliosis and mild sacroiliac arthrosis.  

The veteran testified at his personal hearing in May 2006 
that he believed his left hip disorder was related to his 
back.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service, or within a 
pertinent presumption period under 38 C.F.R. § 3.307, so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  To show chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumption period) is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Where a veteran served continuously for 90 days or more 
during a period of war, or had peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, to include a pre-existing chronic disease, such 
disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted if the evidence shows 
that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection, there 
must be medical evidence of (1) a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

When a disability is not initially manifested during service 
or within an applicable presumption period, "direct" 
service connection may nevertheless be established by 
evidence demonstrating that the disability was in fact 
incurred or aggravated during the veteran's service.  See 38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the U.S. 
Court of Appeals for Veterans Claims (Court) held that an 
appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

Although the veteran served during a defined period of war, 
the veteran has not alleged that a left hip disorder is a 
result of trauma suffered in combat.  Thus, consideration 
under 38 U.S.C.A. § 1154(b) is not warranted.  See Kowalski 
v. Nicholson, 19 Vet. App. 171. (2005); Sizemore v. Principi, 
18 Vet. App. 264, 272 (2004).

The veteran contends that he injured his left hip in service; 
however, service medical records are negative for complaints, 
findings or diagnosis of a left hip disorder.  When the 
veteran complained of a low back injury in April 1944 and a 
left knee injury in June 1945, no complaints or negative 
findings of the left hip were noted.  No musculoskeletal 
abnormalities were found at the January 1946 discharge 
examination.  Thus, a chronic acquired left hip disorder was 
not shown in service.

The evidence of record does not show findings or a diagnosis 
of arthritis of the left hip to a compensable degree within 
the first year post service.  Accordingly, service connection 
cannot be granted on a presumptive basis.

Post-service VA treatment records show complaints of left hip 
pain without a diagnosis of a left hip disorder.  Minimal 
osteoarthritic degenerative changes in the left hip joint 
were shown on x-ray in September 2000, many years post 
service.  At a January 2002 VA examination, the examiner 
commented that the veteran's left hip problem was not DJD but 
rather greater trochanteric bursitis.  Although the medical 
evidence shows that the veteran has degenerative changes of 
his hip, or greater trochanteric bursitis, it does not 
provide a link to his active duty military service, to 
symptomatology since service or to his service connected 
lumbar spine disorder.  

In addition, the veteran has described left hip pain 
radiating from the back which was assessed as likely 
secondary to lumbar spine disease for which he is service-
connected.  The medical evidence does not render plausible a 
claim that the complaints of pain in the left hip constitute 
a medical disability.  Accordingly, the symptom of radiating 
pain would be considered in the evaluation of the service-
connected lumbar spine disorder.  

Although VA outpatient treatment records note an assessment 
of hip degenerative disease that may be related to military 
service, and a VA physician wrote a statement that chronic 
hip pain may be related to military service, the speculative 
nature of these medical statements vitiates the value as a 
nexus opinion.  See, e.g., Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  Accordingly, the Board finds that this 
assessment is not competent medical evidence of a nexus 
between the appellant's claimed current left hip disorder and 
active service.

A VA physician opined that greater trochanteric bursitis of 
the left hip may or may not be related to the DJD of his left 
knee.  The opinion is too speculative to establish a 
relationship, but more importantly, the veteran is not 
service connected for DJD of his left knee.  Thus, the Board 
finds that this opinion is not competent medical evidence of 
a nexus between the appellant's claimed current left hip 
disorder and a service-connected disability.

Negative evidence against the veteran's claim is the February 
2002 opinion of a VA examiner, after examination of the 
veteran and review of the medical history, that the veteran's 
left hip condition was not as likely due to his back 
condition.  

The Board recognizes that the veteran sincerely believes that 
he has a current left hip disorder attributable to his 
service.  Although in service the veteran served as an 
orderly and medical aidman in a hospital, there is no 
evidence of record that he has any specialized medical 
knowledge on which to provide a medical opinion as to 
etiology.  He is competent, as a layman, to report that as to 
which he has personal knowledge.  See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  However, lay individuals are not 
considered competent to offer medical opinions or diagnoses, 
and statements to that effect do not provide a basis upon 
which to establish service connection.  See Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opinion on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, the veteran's 
assertions are not competent medical evidence of a nexus 
(that is, a causal link) between a current left hip disorder 
and his active service, of claimed continuity of 
symptomatology demonstrated since he left service, or due to 
his service-connected low back disorder.

Based upon careful review of the evidence of record, the 
Board concludes that the preponderance of the evidence is 
against a finding that the veteran's left hip disorder began 
during service.  The documentary record is of high probative 
value.  There is no competent medical evidence of record that 
shows arthritis of the left hip was manifested within one 
year after service.  There is no competent medical evidence 
that the veteran currently has a chronic acquired left hip 
disorder which has been linked to service or to a service-
connected disability.  No probative, competent medical 
evidence exists of a relationship between any current left 
hip disorder and any continuity of symptomatology asserted by 
the veteran.  See McManaway v. West, 13 Vet. App. 60, 66 
(1999) (holding that, where there is assertion of continuity 
of symptomatology since service, medical evidence is required 
to establish "a nexus between the continuous symptomatology 
and the current claimed condition"), vacated on other grounds 
sub nom. McManaway v. Principi, 14 Vet. App. 275 (2001); 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 
10 Vet. App. 488 (1997).

In summary, with regard to a claimed left hip disorder, the 
Board concludes that the preponderance of the competent and 
probative evidence is against finding that the veteran's 
claimed left hip disorder is related to any incident during 
service or to a service-connected disability.  Thus, the 
preponderance of the evidence is against granting service 
connection, either on a direct basis, any presumptive basis, 
or on a secondary basis.  Since the preponderance of the 
evidence is against this claim, the benefit-of-the-doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Therefore, the claim for service 
connection of the left hip must be denied.


ORDER

Entitlement to service connection for a left hip disorder 
claimed as secondary to service-connected low back disorder 
is denied.




REMAND

The veteran is seeking entitlement to service connection for 
a left knee disorder.  Previously, in a July 1980 rating 
decision the RO denied entitlement to service connection for 
degenerative joint disease (DJD) of the knees.  In March 
1984, the RO found that new and material evidence had not 
been received and continued the denial of service connection 
for a left knee condition.  In a July 1999 rating decision 
the RO denied entitlement for degenerative joint disease of 
the left knee on a direct basis and as secondary to his 
service-connected low back disorder.  

The veteran has not been provided with the law and 
regulations pertinent to new and material evidence to reopen 
a claim.  In addition, VA's duty to notify a claimant seeking 
to reopen a claim includes advising the claimant of the 
evidence and information needed to reopen the claim and 
notifying the claimant of the evidence and information needed 
to establish entitlement to the underlying claim for the 
benefit sought by the claimant.  VA must, in the context of a 
claim to reopen, look at the bases for the denial in the 
prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 
31, 2006).  Although a notification letter was issued in 
November 2001, March 2003, and May 2003, these do not comply 
with the Kent ruling.  

Although the veteran had been afforded a VA examination of 
the spine in July 2005, at his personal hearing in March 
2006, the veteran and his wife testified that his low back 
disorder had worsened in the previous six months.  At the 
July 2005 examination, the examiner opined that current 
neurological deficits of the lower extremities were due to 
the service connected residuals of fracture of the lumbar 
spine with traumatic arthritis; however, the neurological 
deficits were unspecified.  Earlier, a private medical 
examiner in October 2002 had attributed progressive leg 
numbness to a nonservice-connected disability.  Accordingly, 
a remand is necessary for a current examination and 
clarification of which neurological deficits are due to the 
service-connected low back disorder.  38 C.F.R. § 3.159(c)(4) 
(2005) (VA's duty to assist a claimant includes to provide a 
medical examination and a medical opinion when necessary to 
decide the claim.)  

The claim is therefore REMANDED for the following action:

1.  In compliance with the Kent ruling, 
advise the appellant of what evidence 
would substantiate his petition to reopen 
his claim of entitlement to service 
connection for a left knee disorder that 
was last denied in a July 1999 rating 
decision.  Advise the appellant of the 
element or elements required to establish 
service connection that were found 
insufficient in the previous denial.  

2.  Schedule the veteran for VA 
orthopedic and neurological examinations 
to determine the current nature and 
severity of his service-connected 
residuals of fracture of lumbar spine 
with traumatic arthritis.  

The neurologist should specify which 
neurological deficit(s), if any, is (are) 
as likely as not due to the service-
connected lumbar spine disorder, or due 
to other etiology involving his multiple 
health conditions.  

3.  Thereafter, consider all of the 
evidence of record and re-adjudicate the 
appellant's claims.  If any benefit 
sought on appeal remains denied, the 
appellant should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


